Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6, 10-27, and 29-30 are pending.
Claims 1-6, 10-27, and 29-30 are rejected.
Claims 1, 20, and 30 are amended.
Claims 7-9 and 28 are canceled.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 10-27, and 29-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
In the instant case, claims 1-6, 10-27, and 29-30 are directed toward a system (i.e. machine) and claims 20-26 are directed toward a method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 1, 20, and 30 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 1 recites: “A system for associating metabolites with genes comprising: a non-transitory memory configured to store executable instructions; and a hardware processor in communication with the non-transitory memory, the hardware processor programmed by executable instructions to perform: receiving metabolite spectroscopy data obtained from a content of an organism; identifying a plurality of potential metabolites from the content of the organism in the metabolite spectroscopy data; determining, for each of the plurality of potential metabolites, one or more first possible reactions related to the potential metabolite; determining, for each of the first possible reactions, one or more first genes with corresponding gene products involved in the first possible reaction; determining, for each of the plurality of potential metabolites, an association score indicating a likelihood that a first gene of the first genes is associated with the potential metabolite; generating at least one experiment design of a biochemical experiment based on the association score of at least one of the plurality of potential metabolites; and providing the at least one experiment design of the biochemical experiment to one or more laboratory instruments which perform the biochemical experiment to validate the first gene of the first genes is associated with the potential metabolite”.
The limitations of receiving metabolite spectroscopy data obtained from a content of an organism; identifying a plurality of potential metabolites from the content of the organism in the metabolite spectroscopy data; determining, for each of the plurality of potential metabolites, one or more first possible reactions related to the potential metabolite; determining, for each of the first possible reactions, one or more first genes with corresponding gene products involved in the first possible reaction; determining, for each of the plurality of potential metabolites, an association score indicating a likelihood that a first gene of the first genes is associated with the potential metabolite; generating at least one experiment design of a biochemical experiment based on the association score of at least one of the plurality of potential metabolites; and providing the at least one experiment design of the biochemical experiment to one or more laboratory instruments which perform the biochemical experiment to validate the first gene of the first genes is associated with the potential metabolite, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receive, identify, determine, generate, and provide, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.  
Additionally, claim 20 recites: “A method for determining metabolite-gene associations, comprising: receiving liquid chromatography mass spectrometry (LCMS) data obtained from a sample comprising a plurality of metabolites of an organism; determining one or more of a metabolite score, a homology score, a reciprocal agreement score, and an aggregate score for each of a plurality of metabolite-reaction-gene associations based on the LCMS data; performing an analysis of one or more of the metabolite score, the homology score, the reciprocal agreement score, and the aggregate score to determine an association between at least one metabolite of the plurality of metabolites of the organism and a gene of a plurality of genes of the organism; generating at least one experiment design of a biochemical experiment based on the at least one metabolite of the plurality of metabolites of the organism and the gene of the plurality of genes of the organism; and performing the biochemical experiment using one or more laboratory instruments to validate the association between the at least one metabolite of the plurality of metabolites of the organism and the gene of the plurality of genes of the organism”.
The limitations of receiving liquid chromatography mass spectrometry (LCMS) data obtained from a sample comprising a plurality of metabolites of an organism; determining one or more of a metabolite score, a homology score, a reciprocal agreement score, and an aggregate score for each of a plurality of metabolite-reaction-gene associations based on the LCMS data; performing an analysis of one or more of the metabolite score, the homology score, the reciprocal agreement score, and the aggregate score to determine an association between at least one metabolite of the plurality of metabolites of the organism and a gene of a plurality of genes of the organism; generating at least one experiment design of a biochemical experiment based on the at least one metabolite of the plurality of metabolites of the organism and the gene of the plurality of genes of the organism; and performing the biochemical experiment using one or more laboratory instruments to validate the association between the at least one metabolite of the plurality of metabolites of the organism and the gene of the plurality of genes of the organism, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of receive, determine, perform, and generate, which is properly interpreted as a “personal behavior”), and/or are reasonably and practically mental steps, e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Additionally, claim 30 recites: “A system for associating metabolites with genes comprising: a biochemical assertion manager for organizing and storing experimental data inputs, a plurality of genes, a plurality of chemical compounds, and a plurality of reactions each associated with one or more genes of the plurality of genes and one or more chemical compounds of the plurality of chemical compounds; a hypothesis generation module for generating one or both of compound-centric hypothesis based on chemicals compounds of the plurality of chemical compounds present in the experimental data inputs and the plurality of reactions and gene-centric hypothesis based on the plurality of genes; a biochemical experiment design module for designing biochemical experiments for testing one or both of compound-centric hypothesis and gene-centric hypothesis generated; a controller for instructing one or more laboratory instruments to perform the designed biochemical experiments; a data store for storing the experimental data inputs, the plurality of genes, the plurality of chemical compounds, the plurality of reactions, the compound-centric hypothesis and drug-centric hypothesis generated, and results of the biochemical experiments designed”.
The limitations of a biochemical assertion manager for organizing and storing experimental data inputs, a plurality of genes, a plurality of chemical compounds, and a plurality of reactions each associated with one or more genes of the plurality of genes and one or more chemical compounds of the plurality of chemical compounds; a hypothesis generation module for generating one or both of compound-centric hypothesis based on chemicals compounds of the plurality of chemical compounds present in the experimental data inputs and the plurality of reactions and gene-centric hypothesis based on the plurality of genes; a biochemical experiment design module for designing biochemical experiments for testing one or both of compound-centric hypothesis and gene-centric hypothesis generated; a controller for instructing one or more laboratory instruments to perform the designed biochemical experiments; a data store for storing the experimental data inputs, the plurality of genes, the plurality of chemical compounds, the plurality of reactions, the compound-centric hypothesis and drug-centric hypothesis generated, and results of the biochemical experiments designed, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of organize, store, generate, design, and instruct, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Dependent claims 2-6, 10-19, 21-27, and 29 include other limitations as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 20, and 30. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 1-6, 10-27, and 29-30 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “system”, “non-transitory”, “hardware processor”, “database”, “network level”, “chemical network”, “biochemical assertion manager”, “hypothesis generation module”, “biochemical experimental design module”, and “data store”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see FIG. 1, FIG. 10, [0005], [0015], [0025]-[0026], [0028], and [0054]-[0055], of the present specification, and see further MPEP 2106.05(f) and MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “receiving metabolite spectroscopy data from a content of an organism”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 2-6, 10-19, 21-27, and 29 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 1, 20, and 30, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 2-6, 10-19, 21-27, and 29 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 1, 20, and 30, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 1-6, 10-27, and 29-30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the claims are similar to Example #45 of the October 2019 Update: Subject Matter Eligibility. Examiner Respectfully disagrees. Example #45 claim 2 us eligible in that the sending control signals to an injection molding apparatus to a desired target percentage and then causing the ejection of the polyurethane is found to integrate the abstract idea into a practical application. This similar improvement is not recited in the present claims. Although the present claims (i.e., Claim 29) recite “a controller for instructing one or more laboratory instruments to perform the designed biochemical experiment”, under broadest reasonable interpretation this could be done by a person via a computer. Furthermore, there is no active control of the instrument, the instructions and experiment are recited at a high-level of generality (i.e., there is no specificity regarding the designed biochemical experiment). This is merely linking the abstract idea to generic computer tools. Examiner suggests amending the claims to be sufficiently analogous to Example #45 by adding further details regarding the experiment, instructions and actual control signals that actively trigger the instruments to perform the recited actions. Therefore, the claims are not 101 eligible.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 331-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686